Exhibit 10.7 AGREEMENT THIS AGREEMENT (the “Agreement”) is made and entered into effective this 30th day of December, 2008 (the “Effective Date”), by and between MILLER INDUSTRIES, INC., a Tennessee corporation (the “Company”), and J. Vincent Mish (the “Executive”). W I T N E S S E T H: WHEREAS, the Company wishes to assure both itself and its key employees of continuity of management and objective judgment in the event of any Change in Control (as defined below) of the Company, and to induce its key employees to remain employed by the Company, and the Executive is a key employee of the Company and an integral part of its management; WHEREAS, this Agreement is not intended to alter materially the compensation and benefits that the Executive reasonably could expect to receive in the absence of a Change in Control of the Company, and this Agreement accordingly will be operative only upon circumstances relating to a Change in Control of the Company, as set forth herein; WHEREAS,
